Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
Status of Claims
Claims 1-20 are pending in this Office Action.
Information Disclosure Statement (IDS)
The IDS submitted on 11/17/2020 and 08/10/2021 has been considered.

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ.459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.  Claims 1,2,3 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Nagata et al. (USPUB 20070189670) in view of Creeden et al.  (USPUB 20130087694).

As per claim 1, Nagata et al. teaches An optical system ( optical system taught within Paragraph [0004] and FIG. 1) , comprising: a first optical fiber comprising a first fiber core and a first tap fiber portion at a first end of the first optical fiber ( optical system within two core optical fiber taught within Paragraphs [0008] and [0013]) , wherein the first tap fiber portion comprises a first primary core aligned with the first fiber core ( FIG. 4 and 5 shows alignment of  a fiber with the optical tap and the aligned core taught within Paragraphs [0060] and [0078])  , and a first secondary core disposed proximate the first primary core ( FIGs. 9 and 11 and Paragraphs [0094]) , wherein, when a first optical signal propagates along the first primary core  ( Propagating through the optical fiber taught within Paragraphs [0005-0006]) ,
 	Nagata et al. does not explicitly  teach a portion of the first optical signal is coupled from the first primary core to the first secondary core as a first tap signal; and a detector unit comprising a first optical detector disposed at an output of the first secondary core to detect the first tap signal.  
	However, within analogous art, Creeden et al. teaches a portion of the first optical signal is coupled from the first primary core to the first secondary core as a first tap signal ( Paragraphs [0030-0031]) ; and a detector unit comprising a first optical detector disposed at an output of the first secondary core to detect the first tap signal ( Fig. 3a shows an Optical Detector disposed/ embedded on the output of the fiber core  and taught within Paragraphs [0037-0038]) .  
		One of ordinary skill in the art would have been motivated to combine the teaching of  Creeden et al. within the modified teaching  of  the  Optical Tap Module mentioned by Nagata et al. because the Integrated parameter monitoring in a fiber laser/amplifier mentioned by Creeden et al. provides an  integrated information monitoring of an optical fiber within optical system. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Integrated parameter monitoring in a fiber laser/amplifier mentioned by Creeden et al. within modified teaching of Optical Tap Module mentioned by Nagata et al. for implementing a system for integrated information monitoring of an optical fiber within optical system.

As per claim 2, Combination of Nagata et al. and Creeden et al. teach claim 1, 
Creeden et al. teaches wherein the optical detector is provided on a detector substrate disposed on an output path of the first optical signal from the first primary core and on an output path of the first tap signal from the first secondary core ( Fig. 3a shows an Optical Detector  disposed /embedded on a fiber cladding for detection of optical signal , also taught within Paragraphs [0041] and dual core or optical signal emission detection taught within Paragraph [0048] and Figs/ 5 and 6)    .  

As per claim 3,  Combination of Nagata et al. and Creeden et al. teach claim 2,
Creeden et al. teaches wherein the output path of the first optical signal from the first primary core passes through a transparent region of the detector substrate ( Paragraph [0058]- “… a filter was used as the detector input window to block any residual pump light so that the detector was only monitoring leaked core light (the filter was transparent to the core light, but opaque to the residual pump light)…”) .  

As per claim 18, Nagata et al. teaches An optical device ( optical device taught within Paragraph [0004] and FIG. 1) , comprising :a first optical fiber comprising a first fiber core for carrying a first optical signal ( optical system within two core optical fiber taught within Paragraphs [0008] and [0013]) , first optical tap means at an end of the first optical fiber ( FIG. 4 and 5 shows alignment of  a fiber with the optical tap and the aligned core taught within Paragraphs [0060] and [0078])  , between the first optical fiber and the waveguide ( FIGs. 4 and 11 and Paragraphs [0031] and [0042]) , for tapping a portion of the first optical signal as a first tap signal ( Propagating through the optical fiber taught within Paragraphs [0005-0006]) ,
 	Nagata et al. does not explicitly  teach the first optical tap means comprising a second fiber spliced to a first end of the first optical fiber; detector means disposed at an output end of the first optical fiber tap means for detecting the first tap signal.  
	However, within analogous art, Creeden et al. teaches the first optical tap means comprising a second fiber spliced to a first end of the first optical fiber ( Paragraphs [0030-0031]) ; detector means disposed at an output end of the first optical fiber tap means for detecting the first tap signal ( Fig. 3a shows an Optical Detector disposed/ embedded on the output of the fiber core  and taught within Paragraphs [0037-0038]) .  
		One of ordinary skill in the art would have been motivated to combine the teaching of  Creeden et al. within the modified teaching  of  the  Optical Tap Module mentioned by Nagata et al. because the Integrated parameter monitoring in a fiber laser/amplifier mentioned by Creeden et al. provides an  integrated information monitoring of an optical fiber within optical system. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Integrated parameter monitoring in a fiber laser/amplifier mentioned by Creeden et al. within modified teaching of Optical Tap Module mentioned by Nagata et al. for implementing a system for integrated information monitoring of an optical fiber within optical system.


2.  Claim 4 is rejected under 35 U.S.C 103 as being unpatentable over Nagata et al. (USPUB 20070189670) in view of Creeden et al.  (USPUB 20130087694) in further view of HIRAI (USPUB 20080292360).

As per claim 4, Combination of Nagata et al. and Creeden et al. teach claim 2,
Within analogous art, HIRAI teaches further comprising at least one of a power supply and an amplifier on the detector substrate, the at least one of a power supply and an amplifier being electrically coupled to the optical detector ( FIG. 6 and Paragraph [0086]- “…Referring now to FIG. 6, … structure of a sensor substrate 18 including electronic components constituting the optical sensor 1…The electronic components include, …. the optical function elements 13 and 17, a connector 19, and elements or the like that constitute a power supply circuit and an amplifier circuit.”) .  
		One of ordinary skill in the art would have been motivated to combine the teaching of  HIRAI within the combined modified teaching  of  the  Optical Tap Module mentioned by Nagata et al. and  the Integrated parameter monitoring in a fiber laser/amplifier mentioned by Creeden et al. because the Optical sensor and image forming apparatus including same mentioned by HIRAI provides a system and method for implementing optical sensor for maintaining stable output value for calibration. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Optical sensor and image forming apparatus including same mentioned by HIRAI within  the combined modified teaching  of  the  Optical Tap Module mentioned by Nagata et al. and  the Integrated parameter monitoring in a fiber laser/amplifier mentioned by Creeden et al. for implementing a system for an optical sensor for maintaining stable output value for calibration.

3.  Claims 5,6 and 19  are rejected under 35 U.S.C 103 as being unpatentable over Nagata et al. (USPUB 20070189670) in view of Creeden et al.  (USPUB 20130087694) in further view of Rolston et al. (USPUB 20150103336).


As per claim 5, Combination of Nagata et al. and Creeden et al. teach claim 1,
Within analogous art, Rolston et al. teaches  further comprising a portable unit couplable to provide power to the detector unit ( Paragraph [0094]- “… there is no internal power source for the detector circuit. Instead, the inductive coil 62 around the outside of the detector barrel 60 communicates with the detector circuit using an external (e.g. hand-held) device that could act as an RFID reader. …” AND Paragraph [0074]) .  
		One of ordinary skill in the art would have been motivated to combine the teaching of  Rolston et al. within the combined modified teaching  of  the  Optical Tap Module mentioned by Nagata et al. and  the Integrated parameter monitoring in a fiber laser/amplifier mentioned by Creeden et al. because the Optical connector monitoring mentioned by Rolston et al. provides a system and method for implementing  the optical monitoring device for measurement of leaked optical signal. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Optical connector monitoring mentioned by Rolston et al. within  the combined modified teaching  of  the  Optical Tap Module mentioned by Nagata et al. and  the Integrated parameter monitoring in a fiber laser/amplifier mentioned by Creeden et al. for implementing a system and method for an optical monitoring device for measurement of leaked optical signal.

As per claim 6,  Combination of Nagata et al. and Creeden et al. and Rolston et al. teach claim 2,
Within analogous art, Rolston et al. teaches wherein the portable unit is configured to provide power wirelessly to the detector unit ( Paragraphs [0074] and [0098]) . 

As per claim 19, Combination of Nagata et al. and Creeden et al. teach claim 18,
Within analogous art, Rolston et al. teaches further comprising a portable power device for providing power to the detector means ( Paragraph [0094]- “… there is no internal power source for the detector circuit. Instead, the inductive coil 62 around the outside of the detector barrel 60 communicates with the detector circuit using an external (e.g. hand-held) device that could act as an RFID reader. …” AND Paragraph [0074]) .  
		One of ordinary skill in the art would have been motivated to combine the teaching of  Rolston et al. within the combined modified teaching  of  the  Optical Tap Module mentioned by Nagata et al. and  the Integrated parameter monitoring in a fiber laser/amplifier mentioned by Creeden et al. because the Optical connector monitoring mentioned by Rolston et al. provides a system and method for implementing  the optical monitoring device for measurement of leaked optical signal. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Optical connector monitoring mentioned by Rolston et al. within  the combined modified teaching  of  the  Optical Tap Module mentioned by Nagata et al. and  the Integrated parameter monitoring in a fiber laser/amplifier mentioned by Creeden et al. for implementing a system and method for an optical monitoring device for measurement of leaked optical signal.


4.  Claims 5 and 6  are rejected under 35 U.S.C 103 as being unpatentable over Nagata et al. (USPUB 20070189670) in view of Creeden et al.  (USPUB 20130087694) in further view of Bennett et al. (USPUB 20030185483).

As per claim 11, Combination of Nagata et al. and Creeden et al. teach claim 1,
Within analogous art, Bennett et al. teaches  wherein the first fiber tap portion is fusion spliced to the first optical fiber ( Paragraph [0185]- “…optical connection between various components (and modules) may be accomplished, for example, via splicing of optical fibers. In a fusion splice, the connection is accomplished by the application of localized heat sufficient to fuse or melt the ends of two optical fibers, forming a continuous single fiber….”).  
		One of ordinary skill in the art would have been motivated to combine the teaching of  Bennett et al. within the combined modified teaching  of  the  Optical Tap Module mentioned by Nagata et al. and  the Integrated parameter monitoring in a fiber laser/amplifier mentioned by Creeden et al. because the Optical Monitoring And Access Module mentioned by Bennett et al.  provides a system and method for implementing optical signal monitoring within optical  fiber.
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Optical Monitoring And Access Module mentioned by Bennett et al. within  the combined modified teaching  of  the  Optical Tap Module mentioned by Nagata et al. and  the Integrated parameter monitoring in a fiber laser/amplifier mentioned by Creeden et al. for implementing a system and method for optical signal monitoring within optical  fiber.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Allowable Subject Matter


5.          Claims 7,8,9,10 and 20     are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.         The following is an examiner’s statement of reasons for objection as allowable subject matter for the following claims:  


As to claim 7, prior art of record does not teach or suggest the limitation mentioned within claim 7  “ … a waveguide aligned with the first primary core to receive the first optical signal from the first primary core, wherein the detector unit is disposed at least partly between the first fiber tap portion and the waveguide.”

As to claims 8,9,10, Claims 8,9,10 depends on objected allowable claim 7, therefore the claim is considered as objected allowable claim. 

As to claim 20, prior art of record does not teach or suggest the limitation mentioned within claim 20  “ …a waveguide disposed to receive the first optical signal from the first optical tap means; and second optical tap means disposed between the waveguide and the first optical tap means for tapping a portion of a second optical signal as a second tap signal, the second optical signal propagating from the waveguide to the first optical fiber; wherein the detector means detects the second tap signal.  ”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Reasons for Allowance


7.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 12,
A method, comprising propagating a first optical signal along a first optical fiber having a first fiber core to a waveguide; providing a first fiber tap portion between a first end of the first optical fiber and the waveguide, the first fiber tap portion having a first primary core aligned with the first fiber core of the first optical fiber; coupling a portion of the first optical signal from the first primary core into a first secondary core of the first fiber tap portion as a first tap signal; and detecting, using a first optical detector of a detector unit, the first tap signal output from an output end of the first secondary core, wherein the first optical detector is on a detector substrate, the detector substrate being disposed between the first fiber tap portion and the waveguide so that the first optical signal passes through the detector substrate from the first primary core to the waveguide. 


Regarding Claim 12:  Within claim 12  Nagata et al. ( USPUB  20070189670)  teaches A method, comprising propagating a first optical signal along a first optical fiber having a first fiber core to a waveguide ( Propagating through the optical fiber taught within Paragraphs [0005-0006]); providing a first fiber tap portion between a first end of the first optical fiber and the waveguide ( FIGs. 4 and 11 and Paragraphs [0031] and [0042]), the first fiber tap portion having a first primary core aligned with the first fiber core of the first optical fiber( FIG. 4 and 5 shows alignment of  a fiber with the optical tap and the aligned core taught within Paragraphs [0060] and [0078]); AND Within analogous art, Creeden et al. ( USPUB  20130087694)  teaches coupling a portion of the first optical signal from the first primary core into a first secondary core of the first fiber tap portion as a first tap signa ( Paragraphs [0030-0031]) ; detecting, using a first optical detector of a detector unit, the first tap signal output from an output end of the first secondary core ( Fig. 3a shows an Optical Detector disposed/ embedded on the output of the fiber core  and taught within Paragraphs [0037-0038]) ,  but does not teach the limitations   as mentioned within the claim  “wherein the first optical detector is on a detector substrate, the detector substrate being disposed between the first fiber tap portion and the waveguide so that the first optical signal passes through the detector substrate from the first primary core to the waveguide.”

Regarding claims 13-17, The following claims depend on allowable claim 12, therefore the following claims are considered allowable over prior art on record. 


Conclusion

8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799 .The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/Primary Examiner, Art Unit 2637